Citation Nr: 0511818	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-30 319	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the veteran application to reopen a 
claim for service connection for PTSD.

A hearing was held on January 12, 2005, in Atlanta, Georgia, 
before Kathleen K. Gallagher, an Acting Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.

At the pre-hearing conference, the veteran claimed that an 
issue of entitlement to service connection for a skin 
disorder as a result of Agent Orange exposure was also on 
appeal.  The Acting Judge agreed to take testimony on that 
issue, although it did not appear to be on appeal, and 
explaining to the veteran that service connection was already 
in effect for a skin disorder.  See Hearing Transcript at 11.  

Upon careful review of the entire claims file, the Board 
notes that it does not currently have jurisdiction of a claim 
for service connection for a skin disorder as a result of 
Agent Orange exposure.  For clarification purposes for the 
veteran, the Board offers the following explanation of this 
matter.

Service connection has been in effect for a skin disorder, 
namely tinea pedis and tinea manum, bilateral, from June 
1977.  The RO granted an increased rating to 30 percent for 
this disorder in a February 1993 rating decision.  In March 
1998, the veteran claimed service connection for a skin rash 
as a result of Agent Orange exposure.  The RO denied this 
claim in August 1998, and the veteran initiated an appeal by 
filing a timely notice of disagreement but did not file a 
timely substantive appeal with the January 2000 statement of 
the case.  His VA Form 9 substantive appeal was received by 
the RO in January 2001.  38 C.F.R. § 20.302 (2002) ("[A] 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.").  In a February 2001 letter, the RO explained to 
the veteran that the appeal period had expired and that no 
further action would be taken on his claim unless he 
submitted evidence to show that the condition was incurred is 
service and still exists.  

In January 2002, the RO received an application from the 
veteran to reopen his claim for service connection for PTSD.  
However, he did not seek to reopen the claim for service 
connection for skin condition as a result of Agent Orange 
exposure.  In March 2002, the RO denied the application to 
reopen the claim for service connection for PTSD.  In his 
notice of disagreement with this rating decision, the veteran 
indicated that he also did not agree with the denial of his 
claim for "AO".  However, there had not been any decision 
on a claim for any disability as a result of Agent Orange 
exposure with which this reference might be construed as a 
timely notice of disagreement.  

The Board's jurisdiction is defined by the law which provides 
that "[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished . . . ."  38 U.S.C.A. 
§ 7105(a), (c), (d) (West 2002); 38 C.F.R. § 20.200 (2004); 
Roy v. Brown, 5 Vet. App. 554, 555 (1993); cf. Grantham v. 
Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (Archer, J., 
concurring) ("The claimant, in order to perfect an appeal to 
the BVA, 'should set out specific allegations of error of 
fact or law, such allegations related to specific items in 
the statement of the case.'") (quoting 38 U.S.C. § 7105(d)).  
In this case, because there has been no application to reopen 
a claim for service connection for skin disorder as a result 
of Agent Orange exposure and therefore, no rating decision 
concerning that matter, the Board has no jurisdiction over 
this matter.

To the extent that the veteran's testimony at that hearing 
before the Board might be construed as an application to 
reopen a claim for service connection for a skin disorder as 
a result of Agent Orange exposure, it is referred to the RO 
for action which the RO deems appropriate.  The veteran may 
submit to the RO an application to reopen his claim at any 
time.  His application must be writing and identify the 
benefit that he is seeking, i.e., in this situation, service 
connection for a skin disorder, other than tinea pedis and 
tinea manum, as a result of Agent Orange exposure.  38 C.F.R. 
§ 3.155 (2002)

The Board has reopened the claim for service connection for 
PTSD in the decision below and this issue is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  


FINDINGS OF FACT

1.  In a February 1993 rating decision, the RO denied service 
connection for PTSD; the veteran did not appeal this decision 
to the Board.

2.  In an August 1998 rating decision, the RO denied the 
veteran's application to reopen his claim for service 
connection for PTSD; the veteran did not perfect a timely 
appeal to the Board of this decision.

3.  Evidence submitted since the August 1998 rating decision, 
is not cumulative of evidence previously submitted to agency 
decisionmakers, relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.


CONCLUSION OF LAW

Evidence received since the August 1998 rating decision is 
new and material, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In this 
case, the RO had a duty to notify the veteran what 
information or evidence is needed in order reopen a claim for 
service connection for PTSD.  In the decision below, the 
Board has reopened the veteran's claim for service connection 
for PTSD, and therefore, regardless of whether the 
requirements of the VCAA have been met in this case, no harm 
or prejudice to the appellant has resulted.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.

Reopening A Claim For Service Connection For PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  With regard to the third 
PTSD criterion, evidence of in-service stressors, the 
evidence necessary to establish that the claimed stressor 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999), 
published at 65 Fed. Reg. 6,256, 6,258 (2000).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  The claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  For purposes of reopening 
a claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to be 
presumed unless evidence is inherently incredible or beyond 
competence of witness).  

Analysis

In this case, the veteran served in Vietnam but his service 
personnel records show no decorations or awards indicating 
that he service in combat with the enemy.  In addition, his 
military occupational specialties (MOS) were cannoneer and a 
cook.  In a May 1992 VA PTSD evaluation, the examiner noted 
that the veteran reported that, during the first month in 
Vietnam, he was a gunner.  The examiner noted that 
"apparently for some reasons he was unable to perform, and 
was placed in the rear area, in Food Services as a cook.  He 
was not a frontline combat soldier."  Further on in the 
report, the examiner noted that the veteran reported, 

My MOS was a cook.  I was assigned to 
work with the Battery.  There was just 
too much noise.  I couldn't handle it, so 
they put me back in the rear area as a 
cook.  I was never in a combat situation.  
We were bordered from time to time, 
[r]ockets from time to time.  Nobody in 
my unit was hurt or killed in anyway, at 
least not hurt badly.  I wasn't hurt or 
wounded.  To my knowledge we were never 
in direct combat with the enemy, although 
we did have some firing when we were 
doing guard duty.
Based on this evidence, the Board concludes, for the purposes 
of considering whether to reopen his claim for service 
connection for PTSD, that the veteran did not engage in 
combat with the enemy.

The veteran's original claim for service connection for PTSD 
was denied in a February 1993 rating decision.  At the time 
of that rating decision, the relevant evidence consisted of a 
statement from the veteran describing stressful experiences 
in Vietnam; a May 1992 report of a private psychologist, R. 
M., who noted that the veteran's history was typical of 
Vietnam veterans suffering from PTSD; a May 1992 VA PTSD 
evaluation in which the examiner concluded that a diagnosis 
of PTSD was not supported by findings on examination.  The RO 
denied the claim at that time because there was an absence of 
a verifiable stressor incurred in service and a clinical 
diagnosis of PTSD supported with appropriate symptomatology.

The veteran sought to reopen his claim in March 1998.  In 
April 1998, the RO sent the veteran a letter with an attached 
form on which it requested that he provide a description of 
the even or events which the veteran experienced in service 
which he felt contributed to his claimed PTSD.  The RO 
obtained his service personnel records.  In addition, on a 
June 1998 VA Mental Status examination, the examiner 
diagnosed PTSD, severe and chronic.  In an August 1998 rating 
decision, the RO denied the veteran's application to reopen 
his claim, noting that although there was a diagnosis of PTSD 
there was no evidence of an in-service stressor.  The veteran 
did not perfect an appeal to the Board of this rating 
decision, and it is final.  38 U.S.C.A. § 7105(c).

Evidence submitted since the August 1998 rating decision 
consists of (1) a June 1998 letter from R. M., the private 
psychologist who had composed the May 1992 report noted 
above, in which Dr. M. stated that the DSM-IV criteria for a 
diagnosis of PTSD had been met in the case of the veteran; 
(2) VA outpatient treatment report, dated in April 1988 and 
March 1992, showing treatment for anxiety and adjustment 
disorder with mixed emotional features, respectively; (3) a 
lengthy statement, dated in April 2002, from the veteran 
describing stressful experiences that he had in Vietnam; (4) 
an August 1992 report from R. M., the private psychologist, 
showing a diagnosis of PTSD, chronic, and major depressive 
disorder secondary to PTSD; and (5) the veteran's hearing 
testimony at the hearing before the Board in January 2005.

The Board notes that the April 1988 and March 1992 VA 
treatment reports are new evidence but not material to the 
claim for service connection for PTSD because they show 
treatment for disorders other than PTSD.  Moreover, most of 
the veteran's description of stressful events are not 
expressed with sufficient detail to be likely to be verified 
by the United States Armed Services Center for Unit Records 
Research (CURR) or are in and of themselves otherwise not 
verifiable.  However, his newly detailed descriptions of 
stressors in his April 2002 statement include having come 
under mortar or rocket fire at a certain time in a certain 
place and such an event might be subject to verification.  
See Veterans Benefits Administration Manual M21-1, Part III, 
Change 131, para. 5.14c.(3) (Feb. 25, 2005) (noting that 
requests to CURR must include such information as a 
description of the claimed stressor(s); month and year during 
which the stressful event occurred; the veteran's unit of 
assignment at the time of the stressful event; the geographic 
location where the stressful event took place).

In this regard, the veteran stated in his April 2002 lengthy 
statement on VA Form 21-4138, Statement in Support of Claim, 
that the first night in Vietnam at Long Binh he had to pull 
guard duty and two days later there was a rocket attack about 
1/2 mile outside Long Binh and that one of the soldiers who 
"came over" with the veteran was "hit real bad".  From the 
veteran's description of this happening about three days 
after arriving in Vietnam and from his DA Form 20 which shows 
he arrived in Vietnam on November 6, 1968, VA can request the 
USASCRUR to determine whether there was a rocket attack with 
a half mile radius of Long Binh in November 1968 and whether 
any soldiers from the veteran's unit were injured in the 
attack.

The Board notes that, although the veteran has also provided 
the name of someone from his unit, W. C., who may have been a 
casualty, according to the veteran, he and this fellow 
servicemember were dropped by a helicopter into a Vietnam 
village in which they had to hide from the enemy and the 
veteran never saw W. C. again after this alleged experience.  
This experience itself is not an event that is likely to be 
able to be verified.  However, VA can request CURR to state 
whether anyone by the name W. C. was in the veteran's unit 
and killed or injured in Vietnam while the veteran served 
there.  

Although the allegation of firefights or rocket attacks in 
themselves is not new evidence that the veteran has provided 
a specific place and period of time that he alleges to have 
experience the attacks, and this is new.  More significantly, 
Dr. M's June 1998 and August 1992 reports, not only show a 
diagnosis of PTSD but also mention the fire fights and being 
"hit by mortars up real close" as among the stressful 
events that may have caused the disorder.  Because these 
reports not only show a diagnosis of PTSD but also mention a 
stressful event that might be subject to verification, the 
Board finds that this evidence is new and material because 
such evidence was not previously submitted to agency 
decisionmakers, it relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim, and 
it raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Accordingly, the Board 
concludes that evidence received since the August 1998 rating 
decision is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened, and the appeal is 
granted to this extent only.  

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2004).  
In view of the Board's foregoing decision granting reopening 
of the claim for service connection for PTSD, the veteran is 
entitled to de novo consideration of the reopened claim by 
the RO.  Regarding the verification of alleged stressors, 
Veterans Benefits Administration (VBA) Manual M21-1 provides 
that, "A denial solely because of an unconfirmed stressor is 
improper unless the veteran has been properly notified and 
has failed to provide the basic information CURR requires to 
conduct research, and the CURR coordinator has properly 
documented the claims folder according to the procedures 
noted."  Veterans Benefits Administration Manual M21- 1, 
Part III, Change 131, para. 5.14c.(4) (Feb. 25, 2005).  

The RO should make an effort to obtain more specific 
information from the veteran about all of his alleged 
stressors-specifically to include verifiable information, 
including the dates and locations of all such events, and the 
names and units of all witnesses, wounded, or killed.  The 
veteran should be informed of the importance of listing the 
approximate dates and locations of his alleged stressors.  
Regardless of whether the veteran responds to such request, 
the RO must still attempt to verify the stressful incidents 
related by the veteran which the Board has noted above in 
reopening the claim that do appear to meet the criteria for 
verification by CURR under M21-1, Part III, Change 131, para. 
5.14c.(3) (Feb. 25, 2005).

The veteran should note that, although a diagnosis of PTSD 
has been given in his case, the requirements under the law to 
establish service connection for PTSD also include 
development of evidence to support that the stressful events 
he claims to have experienced in service actually occurred.  
Therefore, it is very important to his claim that the RO 
receive as much information as possible about the stressful 
events which happened in service in order for the RO to 
provide that information to CURR so that the occurrence of 
the stressful events has a greater likelihood of being 
substantiated or at least supported by credible supporting 
evidence.  Wood v. Derwinski, 1 Vet. App. 406, 407 (1991) 
("The duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."). The Board 
notes that the veteran should fill out and return any form 
that the RO sends him in this regard in a timely manner or 
answer any other requests for information from the RO 
regarding this matter.
The RO should forward to CURR as much specific information as 
possible about the veteran's alleged stressors and should 
also forward the veteran's DD Form 214 and DA Form 20.  

With regard to requirement of a diagnosis of PTSD conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV), under 38 C.F.R. § 4.125, however, VA physicians and 
psychologists have not considered the medical question of 
whether the veteran meets the criteria for a diagnosis of 
PTSD based only on verified stressors, if any.  Therefore, if 
credible supporting evidence is provided by CURR, additional 
examination is warranted for an examiner to consider this 
question.  Regulations provide that if the diagnosis of a 
mental disorder does not conform to DSM-IV or is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a).  VA's duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  

Accordingly, this case is REMANDED for the following:  

1.  The RO should send the veteran a VCAA 
notice letter which complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 with 
regard to the now reopened claim for 
service connection for PTSD which will be 
considered on remand on the merits.  The 
RO should specifically advise the veteran 
what evidence is needed to support his 
claim of service connection for PTSD.  
The RO also should inform the veteran of 
the nature of evidence necessary to 
substantiate each of his claims on 
appeal, what evidence, if any, VA will 
request on his behalf, and what evidence 
he is expected to provide.  The RO should 
invite him to submit any and all evidence 
in his possession which is potentially 
probative of his claim on appeal and to 
identify any and all treatment providers, 
with authorizations, so that the VA may 
request copies of all such records.  

2.  The RO should reply to a letter from 
the veteran, dated July 4, 2002, and 
received by the RO July 10, 2002, in 
which the veteran expressed an interest 
in perhaps obtaining a representative 
from an accredited service organization.  
The RO should provide the veteran with a 
list of such organizations. 

3.  In contacting the veteran about his 
PTSD claim, the RO should specifically 
request him to provide the names and 
addresses, if known, of any witnesses of 
each claimed PTSD stressor event, and 
also to provide any verifying facts and 
circumstances (date, place, units 
involved, names of other witnesses) of 
his alleged stressor/combat experiences 
as either a cook or cannoneer while 
stationed in the Republic of Vietnam, 
specifically to include information as to 
the locations and service units involved, 
along with the names of any casualties, 
wounded personnel or witness(es) to the 
described events.  

The veteran should be informed of the 
necessity of his obtaining such 
corroborative evidence of each claimed 
in-service PTSD stressor, with notice 
that a diagnosis of PTSD which is based 
on an non-verified PTSD stressor may not 
be accepted by VA.  

4.  The RO should take appropriate steps 
to obtain and associate with the claims 
file copies of any and all VA and private 
medical records regarding the veteran's 
PTSD, if not already associated with the 
claims folder, to include all additional 
available treatment records from Drs. 
Ball, Carter, Elam, Mouzon, and Webb, as 
well as any other treatment records 
identified by the veteran.  Any records 
obtained from these efforts should be 
added to the file.  If records are not 
obtained, the RO should notify the 
veteran that they were not able to obtain 
those records and place a copy of the 
notification letter to the veteran in the 
file for the record.

5.  The RO should, in any case, send a 
copy of the veteran's May 1992 and April 
2002 PTSD stressor statements provided in 
support of his claims, his service 
discharge document and service personnel 
records, to CURR.  Verification should be 
requested specifically about whether the 
veteran's unit (Company A, 2nd Battalion, 
35th Artillery Division), was likely 
exposed to rocket or mortar attack within 
a half mile or mile radius of Long Binh 
in November 1968 and, if so, whether a 
soldier from the veteran's unit was 
injured or killed in this attack.  In 
addition, the RO should also specifically 
request verification about whether "W. 
C." (see April 2002 PTSD Form for full 
name) served in the veteran's unit and 
was killed or injured on or about 
December 1968 or January 1969.  

CURR should provide any relevant 
documents as appropriate to include daily 
journals, operational reports, lessons 
learned documents, combat operations 
after action reports, and unit histories 
for the time periods during which the 
veteran alleges that his stressors took 
place.  Any response received from CURR 
should be made part of the record.

If CURR requests more specific 
descriptions of the stressors in 
question, the RO should notify the 
veteran and request that he provide the 
necessary information.  If the veteran 
provides additional information, the RO 
should forward it to the requesting 
agency.

6.  If and only if any PTSD stressor is 
verified as a result of the requested 
development, then the veteran should be 
scheduled for a VA psychiatric or PTSD 
examination.  The examiner should be 
asked to review the entire record in 
conjunction with the examination.  The 
report of the examination should include 
a list of diagnoses of all psychiatric 
disorders the veteran has.  The RO must 
specify for the examiner only the 
stressor(s) determined to have been 
corroborated by the evidence of record 
and instruct the examiner that only that 
event may be considered for the purpose 
of determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms and whether 
the diagnostic criteria of the DSM-IV to 
support a diagnosis of PTSD have been 
satisfied.  The examiner should be 
advised that any stressors which have not 
been not verified should not be 
considered credible in rendering the 
diagnosis.  The rationale for all 
opinions expressed must also be provided.  

7.  The RO must thereafter review the 
claims file and undertake any other 
notice or development it determines to be 
required under the VCAA or its 
implementing regulations.  

8.  After all indicated development has 
been completed to the extent possible, 
the RO should review the entire claims 
file and adjudicate the claim of 
entitlement to service connection for 
PTSD on a de novo basis.  

If the benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case which includes a recitation of all 
of the evidence of record, with de novo 
review, and reasons and bases for the 
decision(s).  The veteran and his 
representative, if any, should be given 
an appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further consideration, if in order. No action is required on 
the part of the veteran or his representative until further 
notice is received. By this action, the Board intimates no 
opinion as to the ultimate disposition warranted in this 
case. The veteran has the right to submit additional evidence 
and argument on the matters which the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


